Pete V. Domenici U.S. Courthouse                                                   Case No.: 19−11981−t13
333 Lomas Blvd. NW, 5th Floor                                                      Chapter: 13
Albuquerque, NM 87102
505−415−7999/866−291−6805                                                          Judge: David T. Thuma
www.nmb.uscourts.gov                                                               Judge/341 Location:

                                    UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re Debtor(s):

Alfredo Gallarzo Garcia                                     Laura Garcia
 fdba Point of Contact                                       fdba Elle Gem
PO Box 244                                                  PO Box 244
Las Cruces, NM 88004                                        Las Cruces, NM 88004
SSN/ITIN(if any): xxx−xx−4917                               SSN/ITIN(if any): xxx−xx−5670



                                     NOTICE OF PRELIMINARY HEARING


Notice is hereby given that a preliminary hearing will be held on:

Tuesday, September 17, 2019 at 09:00 AM, before the Honorable David T. Thuma, Judge Thuma's Hearing
Room, Pete V. Domenici U.S. Courthouse, 333 Lomas Blvd. NW, 5th Floor, Albuquerque, NM 87102.

(Document number, referenced docket text, and filer as shown below):

5 − Application to Pay Filing Fee in Installments Filed by Debtor Alfredo Gallarzo Garcia , Joint Debtor Laura Garcia
                                                         . (ljm)




                                                            BY ORDER OF THE COURT
                                                            Lana Merewether
                                                            Clerk of Court




_______________________

Appearing by telephone: Counsel/parties may appear via telephone if a request is made in advance by calling the
chambers of Judge Thuma at (505) 600−4640 or by e−mail to thumastaff@nmb.uscourts.gov.


nm_ntchrgph.jsp − 8/28/19




           Case 19-11981-t13       Doc 6    Filed 08/28/19       Entered 08/28/19 16:15:18 Page 1 of 1
